        Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 1 of 23




     AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT


       I, James Picardi, being duly sworn, state the following:

                                           Introduction

       1.      I am a “federal law enforcement officer” within the meaning of Federal Rule of

Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal

laws and duly authorized by the Attorney General to request a search warrant. I am also an

“investigative or law enforcement officer” within the meaning of 18 U.S.C. § 2510(7); that is, an

officer of the United States empowered by law to conduct investigations of, and to make arrests

for, offenses enumerated in 18 U.S.C. § 2516.

       2.      I have been employed as a Task Force Officer of the United States Drug

Enforcement Administration (“DEA”) since 2002. I am currently assigned to the Boston Office

of the New England Field Division. I have served as a police officer in Revere, Massachusetts,

since 1991. I was promoted to the rank of Sergeant in 1996 and served as a narcotics detective

for four years. In September 2002, I was sworn in as Task Force Officer and began working with

the DEA on that date through the present date.

       3.      As a Task Force Officer of the DEA, I am authorized to investigate violations of

the laws of the United States, including violations of the federal drugs laws in Title 21 of the

United States Code. I am an investigative or law enforcement officer of the United States, within

the meaning of Section 2510(7) of Title 18, United States Code, and am empowered by law to

conduct investigations of and to make arrests for offenses enumerated in Section 2516 of Title

18, United States Code. I am also a “federal law enforcement officer” within the meaning of

Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in




                                                 1
        Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 2 of 23




enforcing the criminal laws and duly authorized by the Attorney General to request search

warrants.

       4.      I have participated in all aspects of drug investigations, including physical

surveillance, surveillance of undercover transactions, the introduction of undercover agents and

cooperating sources, the execution of search warrants, the effecting of arrests, and debriefings of

defendants, informants and witnesses who had personal knowledge regarding major narcotics

trafficking organizations. I am familiar with the benefits and limitations of these techniques. I

have also reviewed recorded conversations and telephone, financial, and drug records. Through

my training and experience, I have become familiar with the manner in which illegal drugs are

imported, transported, stored, and distributed, and the methods of payment for such drugs. I have

also become familiar with the manner in which narcotics organizations use various forms of

violence and intimidation in furtherance of their narcotics trafficking activity, to protect their

operations, members, narcotics, and narcotics proceeds.

       5.      By virtue of my employment as a police officer and assignment as a DEA Task

Force Officer, I have performed and continue to perform various duties, including, but not

limited to: working in the capacity of a surveillance agent detecting and recording movement of

persons known to be or suspected of being involved in illegal drug trafficking; working as a case

agent directing the investigation of various illegal drug traffickers and their organizations; and

directing investigations involving complex conspiracies.

       6.      Through experience and training, I have become familiar with the types and

amounts of profits made by drug traffickers and the methods, language, and terms used to

disguise illegal activity. I know that persons engaged in drug trafficking require expedient forms

of communication to maintain an adequate and consistent supply of drugs from sources, and to



                                                  2
         Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 3 of 23




effectively market those drugs to customers. I understand illegal drug trafficking often involves

the local, interstate, and international movement of illegal drugs to distributors and co-

conspirators at multiple levels, and the movement of the proceeds of drug trafficking among

multiple participants including suppliers, customers, distributors and money launderers.

        7.      I am familiar with narcotics traffickers’ methods of operation, including methods

used by them to distribute, store, and transport narcotics and to collect, expend, account for,

transport, and launder drug proceeds. I am familiar with the manner in which drug traffickers

use telephones, coded or slang-filled telephone conversations, text messages, communication

apps, and other means to facilitate their illegal activities.

        8.      Based on my training and experience, I believe that illegal drugs and drug

proceeds are often transported in motor vehicles and that drug traffickers often coordinate such

transportation through the use of cellular telephones. Through my training and experience, I have

acquired specialized knowledge in the activities of drug traffickers, including their use of

residences, businesses, and drug “stash houses,” to store and process drugs for distribution and to

direct their drug distribution activities. That training and experience has led me to believe that

drug traffickers store contraband, as well as other evidence of their crimes such as drug proceeds,

cellular telephones, cuff sheets or owe sheets, at their residences, businesses, and stash houses.

                                        Purposes of Affidavit

        9.      I submit this affidavit in support of the following:

             a. An application for a criminal complaint for John DOE a.k.a. an individual with

                the initials L.M. with Date of Birth xx/xx/1975 and SSN: xx/xx/5479 for a

                violation of 21 U.S.C. § 841 (possess with intent to distribute 10 grams or more of

                a fentanyl analog) (the “Target Subject” and the “Target Offense”);



                                                   3
        Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 4 of 23




             b. An application for a search warrant to search the Target Subject. The Target

                Subject is more specifically described in Attachment A, which is incorporated by

                reference.

       10.      Based on the facts set forth in this affidavit, there is probable cause to believe that

DOE has committed the Target Offense and that evidence of the commission of the Target

Offense will be located on his person.

       11.      I am a Task Force Officer and have conducted this investigation working closely

with other DEA Special Agents and law enforcement personnel. Accordingly, I am familiar with

the facts concerning this investigation. The facts in this affidavit come from my personal

observations, my training and experience, and information obtained from other agents and

witnesses. This affidavit is intended to show that there is probable cause for the criminal

complaint and search warrants and does not set forth all of my knowledge about this matter.

                                          Probable Cause

       12.      Since March 2021, the DEA has been investigating DOE, a suspected narcotics

trafficker located in Massachusetts. Investigators initially received information about DOE’s

activities from a Confidential Source (“CS”).1 CS stated that he/she knew DOE to be a source of

supply for fentanyl and met with him in Dorchester, Massachusetts on or about March 6, 2021.

During that meeting, which occurred before CS began cooperating and was unrecorded,2 DOE

offered to sell CS fentanyl for $50-$55 per gram. DOE stated that the quality of the fentanyl is



1
  CS has a conviction for drug trafficking and was sentenced to a term of imprisonment. CS has
remained released on conditions pending sentencing. CS is cooperating with law enforcement
partially in the hopes of receiving a reduction in his sentence but primarily for immigration
benefits. Based on the investigation so far and a review of the recordings made so far, CS is
believed to be reliable.
2
  CS met with DOE in the hopes of procuring information that could be provided to the
government. This meeting was likely a violation of the terms of CS’s pre-sentencing release.
                                                   4
        Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 5 of 23




excellent because he has a family member in Mexico from whom he obtains the fentanyl. DOE

told CS that he only deals in fentanyl because he can make a lot of money with it and there is no

profit dealing with cocaine. DOE stated that CS could be a 100-150 gram customer. DOE also

stated that he has been selling drugs for over ten years and has had to change the way he operates

as a result of a past arrest. Specifically, DOE now supplies fake drugs to his customers periodically

to see if they complain about the quality of his product. If the customer does not complain, DOE

would suspect the customer of being an informant.

       13.     DOE gave CS two telephone numbers: (857) 544-0043 and (857) 318-5353. DOE

stated that the 0043 number was for business (meaning drug trafficking) and the 5353 number was

his personal number.

       14.     CS provided investigators with a picture of DOE. I recognized the person as DOE

from a previous arrest of DOE in which I participated. Specifically, DOE was arrested in 2016

after delivering approximately 235 grams of heroin to an undercover trooper in Revere,

Massachusetts. A subsequent search of locations associated with DOE resulted in the seizure of

an additional two kilograms of heroin and a semi-automatic handgun. One of the locations

searched was 76 West Newton Street, Apartment 3, in Boston, which occurred on February 9,

2016 and documents in the name of L.M. and a photograph of DOE were seized inside.

       15.     Between late March and June 9, 2021, DOE repeatedly reached out to CS to arrange

for the sale of fentanyl, but CS made various excuses at the direction of investigators. Specifically,

DOE sent CS multiple messages using WhatsApp, an encrypted messaging service.

       June 9, 2021: DOE sold the CS approximately 50 grams of suspected Fentanyl

       16.     On June 9, 2021, at approximately 10:30 a.m. investigators met with CS to arrange

for the controlled purchase of narcotics from DOE. At the direction of investigators, CS called



                                                  5
          Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 6 of 23




DOE. Over the course of multiple conversations, which occurred both over wire communications

and WhatsApp, CS and DOE agreed to meet at 3:30 p.m. at a restaurant in Lawrence to conduct

the transaction.

         17.     Prior to traveling to the meeting location, investigators searched CS and the vehicle

CS would be driving for contraband or unexplained currency, with negative results. Investigators

also gave CS an audio/video recording device which would also transmit a live audio feed to

investigators. Investigators also provided CS with $2,500 in agency funds to complete the

transaction.

         18.     At approximately 4:32 p.m., surveillance near the meeting location observed DOE

arrive at the restaurant in a 2020 Honda CRV, bearing Massachusetts registration 2ZN473.3

Investigators saw that DOE was carrying a black shoulder bag. Thereafter, investigators surveilled

CS travel from the staging location to the restaurant and watched CS enter the restaurant, arriving

around 4:35 p.m.

         19.     According to CS, upon entering the restaurant, CS went upstairs and met with DOE.

Upon sitting down at the table where DOE was eating, DOE handed CS a clear plastic baggie

wrapped in green cellophane containing approximately 50 grams of suspected fentanyl. CS then

gave DOE the $2,500 in agency funds as payment. DOE told CS that while he had paid for 50

grams, DOE actually provided CS 51 grams of fentanyl so that there would not be any dispute or

complaint about the amount. DOE also told CS that the fentanyl was a “ten” in quality, which CS

understood to mean that the fentanyl was very high quality and that the CS could add ten grams of

cut to every one gram of fentanyl, thus creating 500 grams to distribute. After the exchange, CS

and DOE continued talking about a variety of subjects, including drug trafficking, while DOE



3
    Prior to arriving, DOE sent CS multiple WhatsApp messages claiming to be stuck in traffic.
                                                   6
        Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 7 of 23




finished his meal. Among other subjects, DOE confirmed that he has been trafficking in narcotics

for ten years and discussed his prior arrest for drug trafficking.4

       20.     At approximately 5:23 p.m., investigators saw CS leave the restaurant.

Investigators surveilled CS drive to a prearranged location. At that location, CS provided

investigators with the clear plastic baggie that DOE gave to him/her at the meeting. Investigators

unwrapped the baggie and conducted a field test of the white powdery substance that was inside.

The substance tested positive for the presence of butyryl fentanyl.

       21.     A Spanish-speaking agent has reviewed the full recording that was made by CS of

the meeting with DOE. That recording largely corroborates the account of CS set forth above,

although some of the conversation is unintelligible.

       22.     On Friday, June 11, 2021, DOE sent CS a WhatsApp voice message. Investigators

have reviewed and preserved that message. DOE told CS to delete all of the other phone numbers

that he had previously given CS. DOE told CS to use the number (347) 596-1155 in the future.

DOE stated that he was going to keep the old number but only use it for friends and family.5 DOE

stated that an associate had been recently arrested so DOE had to change everything.

          June 30, 2021: DOE sold the CS approximately 50 grams of suspected Fentanyl




4
  I am aware that DOE has a criminal history in Massachusetts containing 11 arraignments dating
back to 2008. Included within those arraignments are a 2008 arrest for Distribution/Dispense
Class B controlled substance and the 2016 arraignments for Trafficking in Heroin,
Distribute/Dispense Class B subsequent offense, Conspiracy, and Firearm possession without an
FID card. DOE was convicted in Suffolk Superior Court for 3 counts of Distribution of a Class B
Substance and Possession to Distribute a Class B Substance. He was sentenced to 4-5 years’
incarceration.
        5
          CS Contacted DOE on 347-506-5830 and Arranged to Purchase Fifty Grams of
Fentanyl on June 9, 2021. Two Days Later, DOE Provided CS with Target Phone 347-596-1155

                                                  7
        Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 8 of 23




       23.     On June 24, 2021, United States Chief Magistrate Judge Page Kelley signed a geo-

location tracking warrant for a cellphone of DOE. On June 26, 2021, investigators began receiving

geo-location data from T-Mobile.6 The data received indicated that DOE was located within the

vicinity of the 76 West Newton Street.

       24.     On June 29, 2021, CS called (347) 596-1155 at the direction of investigators and

spoke with DOE. During that conversation, which was recorded, CS and DOE agreed to meet the

following day so that CS could buy an additional 50 grams of fentanyl.

       25.     On June 30, 2021, at approximately 9:37 a.m., pursuant to the geo-location tracking

warrant, agents received a location for DOE's cellphone in the area of 455 Blue Hill Avenue,

Boston, MA. At approximately 9:46 a.m., agents observed the Honda CRV parked in front of 471

Blue Hill Avenue. Agents observed an unknown male wearing a blue shirt sitting in the front

passengers' seat.

       26.     A few minutes later, agents observed DOE, wearing a beige baseball cap, in the

driver's seat of the vehicle. A short time later, the Honda CRV departed the area.

       27.     At approximately 10:08 a.m., agents observed DOE arrive at the South Station Bus

Terminal, 700 Atlantic Avenue, Boston, MA. Agents observed the front seat passenger, wearing

a blue shirt and black jeans, exit the vehicle with a backpack over his shoulder and enter the bus

terminal. DOE then departed the area.

       28.     At approximately 10:30 a.m., agents established surveillance around the area of a

restaurant in Lawrence, the site where the CS would be purchasing the 50 grams of Fentanyl from

DOE.




6
 A second warrant for DOE’s other phone number ((347) 596-1155) was not honored by T-
Mobile because DOE changed the IMSI associated with his account.
                                                8
        Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 9 of 23




       29.       At approximately 10:39 a.m., agents observed DOE arrive at the restaurant in the

Target Vehicle. Agents observed DOE enter the restaurant. DOE was carrying a black shoulder

bag.

       30.       At approximately 11:00 a.m., agents met with CS to arrange for the controlled

purchase of narcotics from DOE. Prior to traveling to the meeting location, investigators searched

CS and the vehicle CS would be driving for contraband or unexplained currency, with negative

results. Investigators gave CS an audio/video recording device which would also transmit a live

audio feed to investigators. Investigators also provided CS with $2,500 in agency funds to

complete the transaction. Investigators then escorted the CS to the meet location where DOE was

present. Agents observed the CS enter the restaurant at approximately 11:21 a.m.

       31.       According to the CS, upon entering the restaurant the CS met with DOE, who was

sitting at a table. When the CS sat down, DOE handed CS a clear plastic baggie wrapped in green

cellophane containing approximately 50 grams of suspected fentanyl. CS then gave DOE the

$2,500 in agency funds as payment.          From my subsequent review of the recording from

audio/video recording device provided to the CS, I was able to corroborate what the CS had told

investigators.

       32.       At approximately 11:32 AM, investigators observed the CS and DOE exit the

restaurant, enter their respective vehicles, and leave the area.

       33.       Investigators surveilled CS drive to a prearranged location. At that location, CS

provided investigators with the recording device and the clear plastic baggie that DOE gave to

him/her at the meeting. Investigators unwrapped the green cellophane around the baggie and

observed a large chunk of a compressed white powdery substance and conducted a field test. The




                                                  9
       Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 10 of 23




substance tested positive for the presence of cyclopropyl fentanyl. CS and the CS’s vehicle were

searched again for contraband or unexplained currency, with negative results.

       34.     Law enforcement officers surveilling DOE saw him leave the restaurant and park

in front of a business at the corner of Margin Street and Essex Street in Lawrence. DOE appeared

to be looking at all the vehicles going by. Surveillance was subsequently terminated.

       July 7, 2021: Installation of GPS tracking warrant obtained for a 2020 Honda
       CRV, MA registration 2ZN473 used by DOE.
       35.     On July 7, 2021, the Honorable M. Page Kelley, United States Magistrate Judge,

granted the government’s application for a tracking warrant that authorized, for a period of 45 days

from the date of the warrant, the installation and use of a GPS tracking device to monitor and

record data regarding the movement of the Honda CRV. The tracking device was installed on July

9, 2021 while the vehicle was parked on West Newton Street in Boston.

       36.     On August 20, 2021, the Honorable M. Page Kelley, United States Magistrate

Judge, granted the government’s application to extend authorization to monitor and record data

regarding the movement of the Honda CRV until October 5, 2021.

       37.     Over the course of this investigation data collected from the Honda CRV indicates

the Honda CRV returns to West Newton Street in Boston on a nightly basis and remains there until

it moves the following day.

       July 19, 2021: DOE sold the CS approximately 100 grams of suspected Fentanyl
       38.     On July 14, 2021, CS called (347) 596-1155 at the direction of investigators and

spoke with DOE. During that conversation, which was recorded, CS told DOE that CS wanted to

purchase up to 100 grams of fentanyl and negotiated a price of $48 per gram. CS and DOE agreed

to conduct the transaction when CS was ready.




                                                10
       Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 11 of 23




       39.     On July 19, 2021, at approximately 9:15 a.m., CS called (347) 596-1155 to arrange

the fentanyl transaction with DOE. CS told DOE that CS wanted 50 grams of fentanyl but that the

amount might increase to 100 grams of fentanyl. CS promised to call DOE back shortly. At

approximately 9:45 a.m., surveillance agents saw DOE leave an apartment building located at 76

W. Newton Street in Boston and enter the Honda CRV. At approximately 9:49 a.m., CS called

DOE again and requested that the deal be for 100 grams of fentanyl.

       40.     At approximately 11:38 a.m., investigators observed DOE arrive at a restaurant in

Lawrence. This is the same restaurant where DOE and CS previously met to conduct fentanyl

transactions. Investigators observed DOE enter the restaurant.

       41.     At approximately 11:40 a.m., investigators met with CS to arrange for the

controlled purchase of narcotics from DOE.           Prior to traveling to the meeting location,

investigators searched CS and the vehicle CS would be driving for contraband or unexplained

currency, with negative results. Investigators also gave CS an audio/video recording device which

would also transmit a live audio feed to investigators. Investigators also provided CS with $4,800

in agency funds to complete the transaction. Investigators then escorted the CS to the meet location

where DOE was present. Investigators observed the CS enter the restaurant at approximately 12:27

p.m.

       42.     According to the CS, upon entering the restaurant the CS met with DOE, who was

sitting at a table. DOE told CS to go to the bathroom and place the money near the toilet paper.

CS stated that once he/she placed the money in the bathroom, DOE entered the bathroom and

placed the drugs, which were wrapped in green cellophane, near the toilet paper. CS stated that

once DOE exited the bathroom, CS re-entered the bathroom to retrieve the drugs. DOE then

engaged in a short conversation at the table. DOE told CS that he did the deal in the bathroom



                                                11
        Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 12 of 23




because he was scared of the cameras at the restaurant. DOE said that next time CS would not

even need to talk to DOE and that CS should just go directly to the bathroom to conduct the

transaction. From my subsequent review of the recording from audio/video recording device

provided to the CS, I was able to corroborate what the CS had told investigators.

       43.     At approximately 1:00 p.m., investigators observed the CS and DOE exit the

restaurant, enter their respective vehicles, and leave the area.

       44.     Investigators surveilled CS as he/she drove to a prearranged location. At that

location, CS provided investigators with the recording device and the clear plastic baggie that DOE

gave to him/her at the meeting. Investigators unwrapped the green cellophane around the baggie

and observed a large chunk of a compressed white powdery substance and conducted a field test.

The substance tested positive for the presence of cyclopropyl fentanyl. CS and the CS’s vehicle

were searched again for contraband or unexplained currency, with negative results.

     August 19, 2021: DOE sold the CS approximately 50 grams of suspected Fentanyl
       45.         On August 19, 2021, at approximately 10:35 a.m., CS called (347) 596-1155 at

the direction of investigators and spoke with DOE. During that conversation, which was recorded,

CS told DOE that CS wanted to purchase 50 grams of fentanyl and asked if it could be packaged

into two 25 gram packages.7 DOE agreed to conduct the transaction and told CS they could meet.

DOE informed CS that DOE would arrive in Lawrence in an hour. The meeting location would

be a restaurant where CS had conducted previous drug transactions with DOE. CS remained in

the presence of investigators while waiting to conduct the drug sale with DOE. Prior to traveling

to the meeting location, investigators searched CS and the vehicle CS would be driving for

contraband or unexplained currency, with negative results. Investigators gave CS an audio/video


7
 CS was unaware that investigators would have CS request two 25 gram bags of fentanyl before
meeting with investigators.
                                                  12
       Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 13 of 23




recording device which would also transmit a live audio feed to investigators. Investigators also

provided CS with $2,500 in pre-recorded agency funds to complete the transaction.

       46.          Investigators initiated surveillance of the Honda CRV where it was parked on

West Newton Street in Boston.         At approximately 11:05 a.m., investigators conducting

surveillance saw DOE, carrying a white plastic bag, leave an apartment building located at 76 West

Newton Street in Boston and enter the Target Vehicle. DOE remained inside his vehicle for

approximately nine minutes. During that time period, investigators observed the brake lights go

on and off twice in a four minute interval. The running lights were additionally turned on. Based

on my training and experience, these types of behaviors and actions are consistent with the opening

and closing of a hidden compartment in an automobile. DOE then got out of the Target Vehicle

with a bag and walked to an alleyway where he discarded a bag into the rubbish. DOE then

returned to the vehicle.

       47.         At approximately 11:16 a.m., investigators observed a female exit 76 W.

Newton Street and enter the Honda CRV. DOE was the operator.            Investigators followed the

vehicle to 18 Freeman Court, Lawrence MA where it arrived at 12:04 p.m.

       48.         Investigators escorted the CS from the staging area to the meet location to await

DOE’s arrival. Investigators observed the CS enter the restaurant at approximately 12:10 p.m.

       49.         At approximately 12:21 p.m. investigators observed DOE and a female exit 18

Freeman Court and walk to the Honda CRV. DOE removed what appeared to be a garbage bag

from the back seat and give it to the female in his company. DOE then departed in the Honda

CRV and traveled to the restaurant in Lawrence. Investigators observed DOE enter the restaurant

at approximately 12:27 p.m.

       50.          According to the CS, when DOE entered the restaurant he came to the table



                                                13
       Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 14 of 23




where the CS was seated. The CS went into the bathroom and took a video of the area inside

which showed no drugs were present. The CS returned to the table and upon doing so, DOE got

up and entered the bathroom. When DOE returned, he told CS to go to the bathroom and retrieve

the drugs from behind the mop and place the money there. CS stated that he/she re-entered the

bathroom, found the mop on the bathroom wall and located the drugs behind the mop head. The

CS took the drugs and placed the money behind the mop head. When the CS returned to the table,

DOE re-entered the bathroom. DOE exited the bathroom and returned to the table where the CS

was seated. DOE then engaged in a short conversation with the CS. DOE told CS that his son

was in Mexico but it was too dangerous to enter the United States. DOE feared that if his son was

apprehended by border patrol while trying to return to the United States he would be put in jail

because he was previously deported. DOE told the CS that his son would remain in Mexico and

send the drugs to DOE in the United States. DOE also indicated he was from Bani, Dominican

Republic. From my subsequent review of the recording from audio/video recording device

provided to the CS, I was able to corroborate what the CS had told investigators regarding

retrieving the drugs from the mop head in the bathroom and leaving the money where the drugs

were found. I additionally observed DOE travel to where the bathroom door was located.

       51.         At approximately 12:49 p.m., investigators observed DOE exit the restaurant,

enter the Honda CRV, and leave the area.

       52.         At approximately 12:55 p.m. investigators observed CS leave the restaurant and

surveilled CS to a prearranged location. At that location, CS provided investigators with the

recording device and a knotted clear plastic baggie that DOE left for the CS in the bathroom at the

restaurant. The knotted baggie contained two knotted baggies containing a chunk of a compressed

substance wrapped in a napkin. Investigators opened the bag and unwrapped the napkin to observe



                                                14
       Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 15 of 23




each of the two knotted baggies to contain a chunk of white compressed powder. A field test was

conducted on the substance inside each bag. The first bag tested positive for the presence of

Valeryl Fentanyl and the second tested positive for the presence of Fentanyl. CS and the CS’s

vehicle were searched again for contraband or unexplained currency, with negative results.

       53.    In or about the week of September 6, 2021, DOE contacted CS telephonically,

likely using WhatsApp. This communication was unmonitored and unrecorded because CS was

not expecting the call. DOE wanted to make sure the CS was ok because CS has not contacted

DOE to buy additional fentanyl. At the direction of investigators, CS told DOE that CS would be

ready to buy additional fentanyl the week of September 13.

       54.    On September 14, 2021, at the direction of investigators, CS called DOE. The call

was recorded. During the call, CS told DOE that CS was out of state but that when CS returned

to the area he/she wanted to meet with DOE to buy more drugs. DOE agreed to meet with CS

when CS returned.

       September 14, 2021: Telephonic communication between CS and DOE

       55.    On or about September 14, 2021 at approximately 11:34 a.m., CS engaged in a

telephone conversation with DOE over (347) 596-1155. This conversation was recorded and

monitored by investigators. A review of the call was conducted by a Spanish Speaking law

enforcement who informed this affiant that during the call, CS informed DOE that CS out of state

and when CS returned to Massachusetts, CS would contact DOE to meet because CS needed to

obtain more drugs. DOE informed CS that he was heading to Lawrence.

       56.    A review of the tracking device history for the Honda CRV revealed that it left left

W Newton Street during the telephone call and traveled to Lawrence, Massachusetts

                                        DOE’s identity



                                               15
        Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 16 of 23




       57.         This affiant has reviewed the Criminal History of DOE (in the name L.M.) to

include his NCIC/Interstate Identification Index record, commonly known as Triple I. Triple I is a

national index of criminal histories maintained by the FBI. I have determined that two separate

entries exist and each have their own FBI Number for the same name, date of birth, and social

security number for the identity, L.M.. The Triple I system records every time that an individual

is arrested and fingerprinted and assigns it a unique tracking number known as an FBI Number.

The system combines entries based on fingerprints into a "rap sheet" based on the FBI Number,

even if different names are entered. When the database receives a new entry of the fingerprints

(that have not already been in the system), they create an entry that reflects the personal

information given by the individual who is arrested, for example: name, date of birth, social

security number, height, and weight. This entry creates a "rap sheet" that contains the information

and the fingerprints. When the database receives a new entry with the same fingerprints and

different personal information, the database will merge the information together with previous

submissions. Conversely, when the system receives an entry of new fingerprints with the same

biographical information as an existing entry, it will create a new entry. Since no two people have

the same fingerprints, each FBI Number and "rap sheet" is unique to a particular individual. The

fact that two separate people had been arrested and fingerprinted using the personal identifying

information that only one person should have indicates to this affiant that one is an imposter. The

two FBI numbers are as follows:

       a.      FBI Number 202691AD1 – Target Subject DOE, under the name L.M. This entry

listed a date of birth xx/xx/1975, a social security number of xxx-xxx-5479, and a place of birth of

Puerto Rico. It described a male that is 5’8” tall and 260 pounds with brown eyes and black hair.

It also lists a scar on his chin/face. This entry reflects a criminal history in Massachusetts for drug



                                                  16
        Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 17 of 23




trafficking to include the 2016 drug arrest that this affiant participated in.

       b.      FBI number 533530TC7 – Under the name L.M. This entry listed a date of birth

xx/xx/1975, and two social security numbers xx/xx/5479 and xx/xx/5979. It described a male that

is 5’7” tall and 135 pounds with brown eyes and black hair. This entry reflects a criminal history

in Puerto Rico beginning in 2007 to include burglary in 2009 and damage to property in 2018. I

obtained a copy of the Puerto Rico identification card for L.M. with date of birth xx/xx/1975 and

Social Security number xxx-xx-5479 and observed the photograph to be of a different individual

from DOE.

       58.         I am aware that an American’s citizen’s biographical information (name, date

of birth, social security number) can be fraudulently presented by an “imposter” to a government

agency to obtain what would otherwise appear to be a valid identification. Upon receipt of their

fraudulently obtained driver’s license, the "imposter" may now legally drive, register vehicles,

travel by air, vote, receive state and federal benefits, be arrested, booked, and finger printed under

their new assumed identity. The purpose of stealing the identities is to deceive law enforcement

during the arrest, booking, and prosecution, allowing their true identity to remain clean of any

criminal history. During this investigation, CS informed investigators that DOE is a Dominican

National who traveled from the Dominican Republic to Puerto Rico where he obtained a Puerto

Rican identity to enter the United States. During the August 19, 2021 controlled buy described

above, DOE stated he was a Dominican, originally from Bani.

       Drug Trafficker’s Use of Cell Phones, Generally

       59.     From my training, experience, and information provided to me by other agents, I

am aware that individuals frequently use cellphones to carry out, communicate about, and store

records regarding their daily activities. These tasks are frequently accomplished through sending



                                                  17
       Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 18 of 23




and receiving e-mail, instant messages, and other forms of phone or internet based messages;

scheduling activities; keeping a calendar of activities; arranging travel; purchasing items;

searching for information including information regarding travel and activities; arranging for

travel, accessing personal accounts including banking information; paying for items; and creating

and storing images and videos of their movements and activities.

       60.      Based on my training, experience, and information provided by other law

enforcement officers, I know that many smartphones can now function essentially as small

computers. Smartphones have capabilities that include serving as a wireless telephone, digital

camera, portable media player, GPS navigation device, sending and receiving text messages, e-

mails, and other electronic messages, and storing a vast range and amount of electronic data.

Examining data stored on devices of this type can uncover, among other things, evidence that

reveals or suggests who possessed or used the device.

       61.      From my training, experience, and information provided to me by other agents, I

am aware that individuals commonly store records of the type described in Attachment B in

smartphones and other cellular telephones.

       62.      Based upon my training and experience, and information provided to me by others

involved in the forensic examination of computers, I know that electronic data on cellular

telephones can be stored in a variety of methods, including, but not limited to, within the memory

of the cellular telephone; within volatile memory, such as RAM; or on removable media, such as

memory cards. I also know that electronic data can often be recovered months or even years after

it has been written, downloaded, saved, deleted, or viewed locally or over the internet. This is

true because:

                a. Electronic files that have been downloaded to a storage medium can be stored



                                                18
Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 19 of 23




        for years at little or no cost. Furthermore, when users replace their electronic

        equipment, they can easily transfer the data from their old device to a new one.

     b. Even after files have been deleted, they can be recovered months or years later

        using forensic tools. This is so because when a person “deletes” a file on a

        device, the data contained in the file often does not actually disappear; rather,

        that data remains on the storage medium until it is overwritten by new data,

        which might not occur for long periods of time. In addition, the device’s

        operating system may also keep a record of deleted data in a “swap” or

        “recovery” file.

     c. Wholly apart from user-generated files, electronic storage media often

        contains electronic evidence of how the device has been used, what it has been

        used for, and who has used it. This evidence can take the form of operating

        system configurations, artifacts from operating system or application

        operation; file system data structures, and virtual memory “swap” or paging

        files. It is technically possible to delete this information, but users typically

        do not erase or delete this evidence because special software is typically

        required for that task.

     d. Similarly, files that have been viewed over the Internet are sometimes

        automatically downloaded into a temporary Internet directory or “cache.” The

        browser on a cellular telephone often maintains a fixed amount of hard drive

        space devoted to these files, and the files are overwritten only as they are

        replaced with more recently viewed Internet pages or if a user takes steps to

        delete them.



                                      19
       Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 20 of 23




                                           CONCLUSION

       63.     Wherefore, there is probable cause to believe DOE has committed the Target

Offense, and that evidence, fruits, and instrumentalities of the Target Offense, described in

Attachment B will be located on the person of the Target Subject, described in Attachment A.




                                                  Respectfully submitted,

                                                       /s/ James Picardi

                                                  James Picardi, Task Force Officer
                                                  Drug Enforcement Administration




Sworn to be telephone in accordance with Fed R. Crim. P. 4.1 this 15th day of September, 2021.



       _________________________________________
       Hon. M. Page Kelley
       Chief United States Magistrate Judge




                                                20
       Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 21 of 23




                                       ATTACHMENT A
                             Description of the Person to be Searched
The “Target Subject” John DOE a.k.a. Luis Alberto MEDINA-FELICIANO (FBI Number

202691AD1). The “Target Subject” is described as follows: a male Hispanic approximately 46

years of age, 5’6” in height and weighing approximately 208 pounds, black hair and brown eyes,

with a scar on the right side of his chin, utilizing a date of birth 08/25/1975, a SSN: XXX-XX-XXXX,

and Massachusetts Driver’s License S67093734. The Target Subject is depicted below:
       Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 22 of 23




                                      ATTACHMENT B
                              Description of the Items to be Seized
        From January 1, 2020 through the present, evidence, fruits, and instrumentalities of
violations of Title 21, United States Code, Sections 841(a)(1) (possession with intent to
distribute and distribution of a controlled substance) and 846 (conspiracy to distribute and
possess with intent to distribute a controlled substance) to be seized:
   1. Controlled substances, including but not limited to fentanyl.

   2. Books, records, receipts, notes, ledgers, and other papers relating to the purchase, storage,
      or distribution of controlled substances, including records of sales, records of purchases,
      log books, drug ledgers, personal telephone/address books containing the names of
      purchasers and suppliers of controlled substances, electronic organizers, telephone bills,
      bank and financial records, and storage records, such as storage locker receipts and safety
      deposit box rental records and keys.

   3. Cash, currency, and currency counting machines, and records relating to controlled
      substances income and financial transactions relating to obtaining, transferring,
      laundering, concealing, or expending money or other items of value made or derived
      from trafficking in controlled substances. Such items include, but are not limited to,
      jewelry; precious metals such as gold and silver; precious gems such as diamonds; titles;
      deeds; monetary notes; registrations; purchase or sales invoices; and bank records.

   4. Documents or tangible evidence reflecting dominion, ownership, and/or control over any
      bank accounts, safe deposit boxes, stocks, bonds, mutual funds, and any other financial
      and/or monetary assets, instruments or interests, and over any tangible assets such as
      motor vehicles, real property, and commercial storage facilities, including any keys to
      motor vehicles, real property, or commercial storage facilities.

   5. Photographs, videos, or other records concerning controlled substances, proceeds from
      the sales of controlled substances, or identities of coconspirators.

   6. Cellular telephones belonging to or used by JOHN DOE a/k/a Luis Alberto MEDINA-
      FELICIANO, and all names, words, telephone numbers, email addresses, time/date
      information, messages or other electronic data relating to or referencing drug trafficking
      and/or referencing individuals engaged in drug trafficking, located in the memory of any
      mobile telephone, including but not limited to:

           a. Names and contact information that have been programmed into the device(s)
              (including but not limited to contacts lists) of individuals who may be engaged in
              drug trafficking;
       Case 1:21-mj-06584-MPK Document 4-1 Filed 09/15/21 Page 23 of 23




           b. Logs of calls (including last numbers dialed, last calls received, time of calls,
              missed calls, and duration of calls) both to and from the device(s);

           c. Text messages both sent to and received from the device(s) (including any in draft
              form) relating to or referencing drug trafficking and/or referencing individuals
              engaged in drug trafficking;

           d. Incoming and outgoing voice mail messages both to and from the device(s)
              relating to or referencing drug trafficking or individuals engaged in drug
              trafficking;

           e. GPS data;

           f. Browser messages and/or internet communications (e.g., e-mail, text messages)
              both to and from the device(s) (including any in draft form) relating to or
              referencing drug trafficking or individuals engaged in drug trafficking;

           g. Documents, photographs, or videos in any format, including but not limited to
              Microsoft Word or Adobe PDF files, relating to or referencing drug trafficking or
              individuals engaged in drug trafficking;

           h. All data within the device(s) evidencing ownership, possession, custody, control,
              or use of the device(s); and

           i. Service provider handset unlock password(s) and any other passwords used to
              access the electronic data described above.


During the execution of the search of John DOE a.k.a. Luis Alberto MEDINA-FELICIANO
described in Attachment A, law enforcement personnel are authorized to press the fingers
(including thumbs) of DOE to the sensor of any cellular telephone and/or to hold the cellular
telephone in front of his face
